Citation Nr: 0111899	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  00-12 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for arrested 
tuberculosis of the right kidney.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that in a May 2000 substantive appeal (VA 
Form 9), the veteran checked the box indicating that he 
wished to appear for a travel Board hearing at the local RO.  
In June 2000 correspondence, however, the veteran clarified 
that he desired a hearing before a local hearing officer at 
the RO rather than a travel Board hearing.  In view of the 
foregoing, the Board is satisfied that the veteran's travel 
Board hearing request has been withdrawn.  38 C.F.R. § 
20.704(e) (2000).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development all facts pertinent to the claim.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.

3.  Tuberculosis of the right kidney has not been shown to be 
active after October 1957; the most credible evidence of 
record demonstrates that the veteran's service-connected 
arrested tuberculosis of the right kidney is currently 
asymptomatic.



CONCLUSION OF LAW

The criteria for a compensable evaluation for arrested 
tuberculosis of the right kidney have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.31, 4.88(b), 4.89, 4.115(a), 4.115(b), 
Diagnostic Codes 7505, 7529, and 7533 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Based on service medical records showing treatment for 
tuberculosis of the right kidney from May to October 1955, a 
November 1955 rating decision granted service connection for 
active tuberculosis of the right kidney, and assigned a 100 
percent disability evaluation.

A VA hospital report indicates that the veteran received 
inpatient treatment for his right kidney disorder from 
November 1955 to October 1956.  The record notes that while a 
June 1955 urine culture was positive, all subsequent cultures 
were negative.  Some evidence of renal infection was noted.  
The discharge diagnosis was inactive renal tuberculosis of 
the right kidney.

An October 1957 VA examination report notes a history of 
inactive renal tuberculosis of the right kidney, and 
indicates that the veteran was asymptomatic.  A urine culture 
was negative.

Consequently, a November 1957 rating decision assigned a 100 
percent evaluation for the veteran's arrested right kidney 
tuberculosis from November 1, 1955, a 50 percent evaluation 
from October 23, 1959, a 30 percent evaluation from October 
23, 1963, and a noncompensable evaluation from October 23, 
1968.

Based on VA outpatient treatment records from March 1994 to 
January 1995, a September 1995 rating decision continued the 
noncompensable evaluation of the veteran's service-connected 
arrested right kidney tuberculosis.

VA outpatient records show treatment for complaints of right 
flank pain from February 1996 to December 1998.  A February 
1996 renal ultrasound revealed a cystic lesion in the upper 
pole of the right kidney.  The following month, a CT scan of 
the abdomen confirmed the cystic lesion in the upper pole of 
the right kidney, and showed a 1.2 centimeter (cm) low 
density area in the mid pole of the left kidney, likely 
representing a cyst.  During July 1996 treatment for right 
flank pain, the veteran reported a history of a right renal 
cyst, and degenerative joint disease of the spine.  A 
physical examination revealed that the abdomen was soft and 
nontender.  The diagnostic impression was degenerative disc 
disease, rule out radiculopathy.

Later that month, the RO confirmed the noncompensable 
evaluation of the veteran's service-connected arrested right 
kidney tuberculosis.

In October 1998 correspondence, the veteran sought an 
increased rating for his service-connected right kidney 
disorder.

A December 1998 VA examination of the abdomen revealed no 
tenderness, and no palpable masses.  The pertinent diagnosis 
was arrested tuberculosis of the right kidney with no history 
of recurrence since the condition was treated and arrested.

A January 1999 VA genitourinary examination report notes that 
there was no evidence of a recurrence of tuberculosis of the 
right kidney since it was treated and arrested.  The examiner 
explained that while a small, benign renal cyst was 
diagnosed, there was no relationship between the cyst and the 
previously diagnosed renal tuberculosis.  He concluded that 
the veteran did not have a current "renal problem" 
resulting from the previous tuberculosis.

A January 1999 pyelogram IV with nephrotomograms revealed 
"right renal cyst(s)."

According to a March 1999 VA outpatient treatment record, the 
veteran continued to experience right-sided chest and lumbar 
pain.  The report notes that an extensive work-up failed to 
show any abnormalities in the veteran's kidneys.  The final 
assessment was chronic chest and lumbar pain, likely 
musculoskeletal.

The following month, a renal ultrasound revealed three 
persistent cysts in the right upper pole of the right kidney.

An April 1999 rating decision continued the noncompensable 
evaluation of the veteran's service-connected arrested right 
kidney tuberculosis.

During VA outpatient treatment in June 1999, the veteran 
reported experiencing chronic right-sided chest and lumbar 
pain for more than five years.  The record notes that an 
extensive work-up showed several cysts in the veteran's right 
kidney, but failed to reveal the source of his right-sided 
chest and lumbar pain.  The physician opined that this pain 
appeared to be musculoskeletal in nature.  Chronic pain was 
diagnosed.

A July 1999 record indicates that the veteran's right flank 
pain appeared to be visceral in nature.  The examiner 
explained that it was difficult to determine whether the 
veteran's kidney cysts were incidental findings, or were 
actually causing the pain.

According to an October 1999 VA outpatient treatment record, 
the veteran's right kidney tuberculosis "healed completely" 
following aggressive treatment in 1955.  The examiner opined 
that the veteran's right renal cysts were most likely 
secondary to the old tuberculosis.  A physical examination 
revealed mild tenderness of the right flank.  Right flank 
pain was diagnosed.

The veteran filed a notice of disagreement (NOD) with the 
April 1999 rating decision in November 1999, and submitted a 
substantive appeal in May 2000, perfecting his appeal.

Later that month, the RO continued the noncompensable 
evaluation of the veteran's service-connected arrested right 
kidney tuberculosis.

During an October 2000 personal hearing, the veteran 
testified that he experienced constant right flank pain as a 
result of his service-connected right kidney disorder.  
Transcript (T.) at 2-3.  He reported increased urinary 
frequency, and indicated that he urinated from eight to 10 
times during the day, and from three to five times at night.  
T. at 2-3.  The veteran explained that he slept approximately 
five hours per night.  T. at 3.

An October 2000 hearing officer's decision continued the 
noncompensable evaluation of the veteran's service-connected 
arrested right kidney tuberculosis.

Analysis

I.  Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code), may be summarized as imposing the following 
obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, these provisions.  The RO has obtained the veteran's 
service medical records, and there is no indication of 
outstanding Federal Government records or other records that 
have been identified by the claimant.  In addition, it has 
obtained all identified records from VA and private medical 
care providers.

The RO has notified the veteran of the results of its efforts 
to obtain records in multiple pieces of correspondence, and 
he has actual notice of all the evidence of record.  Further, 
the RO has provided the veteran two VA examinations.  There 
is no indication that there is any evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Increased Rating Claim

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. § 4.1 
(2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected arrested tuberculosis of the 
right kidney is properly evaluated under Diagnostic Code 
7505, which provides that tuberculosis of the kidney will be 
rated in accordance with §§ 4.88(b) or 4.89, whichever is 
appropriate.  38 C.F.R. § 4.88(b) provides that miliary 
tuberculosis is rated under Diagnostic Code 6311.  As an 
active disease, it is rated as 100 percent disabling.  Where 
it is inactive, it is rated under 38 C.F.R. § 4.88(c).  For 
one year after the date of inactivity, following active 
tuberculosis, a 100 percent evaluation will be assigned.  
Thereafter, the residuals would be rated under the specific 
body system or symptoms affected.  Because the record is 
negative for evidence of miliary tuberculosis, 38 C.F.R. § 
4.88 is not applicable.

38 C.F.R. § 4.89 applies to ratings for inactive nonpulmonary 
tuberculosis in effect on August 19, 1968.  These graduated 
rating provisions are applicable because service connection 
has been in effect for the veteran's arrested tuberculosis of 
the right kidney since November 1957.

Public law 90-493 repealed section 356 of title 38, United 
States Code, which provided graduated ratings for inactive 
tuberculosis.  The repealed section still applies, however, 
to the case of any veteran who on August 19, 1968, was 
receiving or entitled to receive compensation for 
tuberculosis in a state of complete arrest.  See 38 C.F.R. §§ 
4.89, 4.96 (2000).  Public Law 90- 493 provides, in pertinent 
part:

Sec. 4. (a) Section 314(q) and section 
356 of title 38, United States Code, are 
hereby repealed.

(b) The repeals made by subsection (a) of 
this section shall not apply in the case 
of any veteran who, on the date of 
enactment of this Act, was receiving or 
entitled to receive compensation for 
tuberculosis which in the judgment of the 
Administrator had reached a condition of 
complete arrest.

Public Law 90-493, August 19, 1968.

Under the applicable criteria, inactive nonpulmonary 
tuberculosis warrants a 100 percent evaluation for two years 
after the date of inactivity, following active tuberculosis 
which was clinically identified during active service or 
subsequently thereto.  A 50 percent evaluation is assigned 
during the period from the third through the sixth years 
after the date of inactivity, and a 30 percent evaluation is 
assigned during the period from the seventh through eleventh 
years of inactivity.  Thereafter, in the absence of a 
schedular compensable permanent residual, a noncompensable 
evaluation is warranted.  38 C.F.R. § 4.89 (2000).

Consequently, the veteran's arrested tuberculosis of the 
right kidney will be evaluated under the specific body system 
or systems affected.

Cystic diseases of the kidneys (polycystic disease, uremic 
medullary cystic disease, medullary sponge kidney, and 
similar conditions) are rated as renal dysfunction.  38 
C.F.R. § 4.115b, Diagnostic Code 7533 (2000).  Benign 
neoplasms of the genitourinary system are rated as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
38 C.F.R. § 4.115b, Diagnostic Code 7529 (2000).

Renal dysfunction that requires regular dialysis, or 
precludes more than sedentary activity from one of the 
following: persistent edema and albuminuria; or BUN more than 
80mg%; or creatinine more than 8mg%; or markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular, is assigned a 100 percent evaluation.  Renal 
dysfunction manifested by persistent edema and albuminuria 
with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion, is assigned an 80 
percent evaluation.  Renal dysfunction resulting in 
albuminuria with some edema, or definite decrease in kidney 
function, or hypertension at least 40 percent disabling under 
diagnostic code 7101 is assigned a 60 percent evaluation.  
Renal dysfunction manifested by constant or recurring albumin 
with hyaline and granular casts or red blood cells, or 
transient or slight edema or hypertension at least 10 percent 
disabling under diagnostic code 7101 is assigned a 30 percent 
evaluation.  Renal dysfunction evidenced by albumin and casts 
with a history of acute nephritis, or hypertension that is 
non-compensable under diagnostic code 7101, is assigned a 
noncompensable evaluation.  38 C.F.R. § 4.115a (2000).

Voiding dysfunction is rated on the basis of urine leakage, 
frequency, or obstructed voiding.  A 20 percent disability 
rating is assigned for continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the wearing of absorbent materials 
that must changed less than two times a day.  A 40 percent 
evaluation is warranted when absorbent materials must be 
changed two to four times a day.  A 60 percent disability 
rating requires either the use of an appliance or the 
changing of absorbent materials more than four times a day.  
38 C.F.R. § 4.115a (2000).

For urinary frequency, a 10 percent disability rating is 
warranted for either a daytime voiding interval that is 
between two and three hours or an awakening to void two times 
per night.  A 20 percent evaluation requires either a daytime 
voiding interval that is between one and two hours or an 
awakening to void three to four times a night.  A 40 percent 
disability rating is warranted for either a daytime voiding 
interval that is less than one hour or an awakening to void 
five or more times per night.  Id.

For obstructed voiding, a noncompensable rating requires 
obstructive symptomatology, with or without stricture disease 
requiring dilation one or two times a year.  A 10 percent 
evaluation is warranted for marked symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) that is 
manifested by any one, or combination, of the following: (1) 
Post void residuals greater than 150 cubic centimeters (cc); 
(2) Uroflowmetry, markedly diminished peak flow rate (less 
than 10 cc per second); (3) Recurrent urinary tract 
infections secondary to obstruction; or (4) Stricture disease 
requiring periodic dilatation every 2 to 3 months.  Also, 
urinary retention that requires intermittent or continuous 
catheterization is rated as 30 percent disabling.  Id.

In every instance where the Schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2000).

A compensable evaluation is not warranted for the veteran's 
service-connected arrested right kidney tuberculosis under 
the criteria for renal dysfunction.  The medical evidence 
contains repeated opinions, supported by findings, from 
medical providers in December 1998, January 1999, and March 
1999 that the arrested right kidney tuberculosis is not 
producing current renal pathology.  Although one provider on 
an outpatient basis in October 1999 opined that the veteran's 
right renal cysts were most likely due to old tuberculosis, 
the Board does not find that this would change the outcome 
for two reasons.  First, this opinion is clearly outweighed 
by a series of other opinions that the right renal cysts are 
not causally related to the service-connected disability.  
These negative opinions include the December 1998, and 
particularly the January 1999 genitourinary VA examinations.  
Moreover, even if it could be found on this record that the 
right renal cysts were due to a service-connected disability, 
there is no competent medical evidence indicating that the 
right renal cysts are producing disability.  The January 1999 
VA examiner called the cysts benign.  The March 1999 medical 
provider noted that an extensive work-up failed to 
demonstrate any abnormalities of the kidneys.  The complaints 
of right flank pain have been linked to musculoskeletal or 
"visceral" reasons in June and July 1999.  The July 1999 
provider stated that it was "hard to tell" if the cysts 
were only an incidental finding and the October 1999 provider 
did not link right flank pain to the cysts.

Accordingly, the evidence as a whole does not show that the 
service-connected disability produces renal dysfunction, 
constant or recurring albumin with hyaline and granular casts 
or red blood cells, transient or slight edema, or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101.  In fact, the most recent VA examination report 
concludes that the veteran did not have a current "renal 
problem" resulting from the previous tuberculosis.

Further, a compensable evaluation is not warranted for 
voiding dysfunction because the service-connected disability 
is not shown to produce voiding dysfunction.  Further, there 
is no indication that the veteran must wear absorbent 
materials.  Therefore, a compensable evaluation is not 
available on the basis of urine leakage.  While the veteran 
testified that he urinates from eight to 10 times during the 
day, and from three to five times at night, these assertions 
are unsupported by the medical evidence of record linking 
these alleged symptoms to service-connected disability.  VA 
outpatient treatment records are negative for complaints of 
increased urinary frequency, and the veteran did not report 
any such complaints during either of his recent VA 
examinations.  In short, the record is devoid of competent 
evidence establishing that the service-connected disability 
results in either a daytime voiding interval that is between 
two and three hours, or an awakening to void two times per 
night.  Consequently, a 10 percent evaluation based on 
urinary frequency is not established.  Lastly, there is no 
competent evidence that service-connected disability produces 
of post void residuals greater than 150 cubic centimeters 
(cc), markedly diminished peak flow rate (less than 10 cc per 
second), recurrent urinary tract infections secondary to 
obstruction, or stricture disease requiring periodic 
dilatation every 2 to 3 months.  As a result, a compensable 
evaluation based on obstructed voiding is not indicated.  
Since none of the criteria warranting a compensable rating 
for arrested tuberculosis of the right kidney has been met, 
an increased rating is not warranted.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).   Nevertheless, the Board finds no basis upon which 
to assign a higher disability evaluation.

The veteran has not asserted, and the record does not 
reflect, that the symptoms and manifestations of his service-
connected arrested tuberculosis of the right kidney require 
frequent hospitalization.  Similarly, he has not reported 
that he experiences, nor is there probative evidence showing, 
marked interference with employment as the result of his 
right kidney disorder.  In sum, the evidence he has presented 
does not reflect a disability picture that is so exceptional 
or unusual that it is not adequately represented by VA's 
Schedule.  Accordingly, the Board does not find that 
additional action is warranted under 38 C.F.R. § 3.321(b)(1).

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an increased disability rating for arrested 
tuberculosis of the right kidney.  Because the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt rule discussed above is not for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to a compensable evaluation for arrested 
tuberculosis of the right kidney is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

